Case: 20-50725     Document: 00515961666         Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 2, 2021
                                  No. 20-50725
                                                                       Lyle W. Cayce
                                                                            Clerk

   John Richard Smith,

                                                           Plaintiff—Appellant,

                                       versus

   Doctor Douglas Green; Warden Bruce Armstrong;
   Valencia Pollard, Practice Manager, Alfred D. Hughes; Nurse
   FNU Laurence; Nurse FNU Whitt, also known as Laurence
   Whitt; Nurse J. Marcum, also known as Jennifer Marcum;
   Nurse T. Smith, also known as Teri Smith,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:17-CV-144


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          John Richard Smith, Texas prisoner # 2037971, has moved for leave
   to proceed in forma pauperis (IFP) in this appeal from the dismissal of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50725      Document: 00515961666            Page: 2    Date Filed: 08/02/2021




                                      No. 20-50725


   motion under Federal Rule of Civil Procedure 60(b) for relief from the
   district court’s judgment dismissing his civil rights action.
          Smith’s motion to proceed IFP is construed as a challenge to the
   district court’s certification decision that his appeal is not taken in good faith.
   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). This court’s inquiry
   into whether an appeal is taken in good faith “is limited to whether the appeal
   involves legal points arguable on their merits (and therefore not frivolous).”
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks
   and citations omitted).
          Smith has failed to show that he has a nonfrivolous argument that the
   district court abused its discretion in dismissing his Rule 60(b) motion. See
   Bailey v. Cain, 609 F.3d 763, 767 (5th Cir. 2010). The motion for leave to
   proceed IFP on appeal is DENIED, and the appeal is DISMISSED AS
   FRIVOLOUS. See 5th Cir. R. 42.2; Baugh, 117 F.3d at 202 n.24.
          This dismissal counts as a strike for purposes of 28 U.S.C. § 1915(g).
   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996), abrogated in part
   on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537 (2015).
   Additionally, a dismissal, under § 1915(e), by the district court in another
   case counts as a strike. Smith is WARNED that if he accumulates a third
   strike, he may not proceed IFP in any civil action or appeal while he is
   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. See § 1915(g).




                                           2